Exhibit 10.4

PROMISSORY NOTE

 

$25,000,000.00

  October 14, 2014

FOR VALUE RECEIVED, the undersigned GGT DANIEL SC VENTURE, LLC, a Delaware
limited liability company (the “Borrower”), hereby promises to pay to the order
of SYNOVUS BANK, a Georgia banking corporation (the “Bank”), the aggregate
principal amount of the Construction Loan Advances (as defined below) owing to
Bank by Borrower pursuant to that certain Credit Agreement of even date herewith
between Borrower and Bank (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein as therein
defined), together with interest on the unpaid principal amount of the
Construction Loan Advances from the date of each such Construction Loan Advance
until such principal amount is paid in full, at such interest rates, and payable
at such times, as are specified in the Credit Agreement.

This Promissory Note is the Construction Note referred to in, and is entitled to
the benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances of the Construction Loan (the
“Construction Loan Advances”) by Bank in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness resulting from such Construction Loan Advances to Borrower being
evidenced by this Promissory Note, and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified. The obligations of Borrower under this
Promissory Note are secured by the Collateral as provided in the Loan Documents.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Promissory Note has been executed by the duly
authorized representative of Borrower as of the date first above written.

 

GGT DANIEL SC VENTURE, LLC, a Delaware limited liability company By:   DANIEL
HAYWOOD, LLC,   an Alabama limited liability company,   its Operating Member  
By:   DANIEL MANAGEMENT CORPORATION,     an Alabama corporation,     its Manager
    By:  

R. Scott Pulliam

      R. Scott Pulliam,       its Senior Vice President

 

2